Citation Nr: 0116202	
Decision Date: 06/14/01    Archive Date: 06/19/01

DOCKET NO.  00-22 793A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for disc herniation, 
L5-S1, with radiculopathy to the right hip.


REPRESENTATION

Appellant represented by:	State Veterans Affairs 
Commission, Mississippi


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1977 to October 
1983 and from June 1987 to July 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, wherein the veteran was denied service 
connection for headaches and disc herniation, L5-S1, with 
radiculopathy to the right hip.



REMAND

The veteran contends the RO erred by failing to grant service 
connection for a lumbar spin disability and for headaches.

With regard to the enactment of the VCAA, and the veteran's 
claims, the Board notes that they were denied on the basis 
that they were not well-grounded.  As previously noted, The 
VCAA requires that the RO assist to veteran in obtaining 
evidence to substantiate his claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096.  
Service medical records show complaints of hip pain and post-
service records show complaints of hip pain and disc 
herniation at L5-S1.  The veteran complained of headaches at 
the time of his separation physical examination.  Since the 
veteran has not undergone a VA orthopedic examination in 
connection with his claim, he should be afforded one in order 
to obtain a medical opinion with regard to the etiology of 
his current back disability.

During his March 2000 RO personal hearing, the veteran 
testified that he retired from the National Guard in 1998.  
He related that he had been afforded a retirement physical 
examination at that time.  That examination has not been 
associated with the claims folder.  Furthermore, the veteran 
indicated that he had medical records from Dr. Ward, a 
physician who treated the veteran subsequent to military 
service.  Those records are not in the file.  In order to 
comply with VA's duty to assist the veteran, those records 
must be obtained prior to adjudication of this claim.  
 
Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  The RO should request the veteran to 
provide the names and addresses of all 
health care providers, VA or private, who 
treated him for headaches or a low back 
disability since service.  Of particular 
interest would be medical records from 
the National Guard including the 1998 
separation physical examination and 
records from Dr. Ward.  After securing 
the necessary releases, the RO should 
request any records that have not 
previously been obtained and associate 
them with the claims file.  To the extent 
there is an attempt to obtain records 
that is unsuccessful, the claims folder 
should contain documentation of the 
attempts made.  The appellant and his 
representative should also be informed of 
the negative results.  38 C.F.R. § 3.159.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

3. The RO should schedule the veteran for 
a VA orthopedic examination to ascertain 
the nature and etiology of his back 
disability.  The claims file must be made 
available to and reviewed by the examiner 
prior to the examination.  A notation to 
the effect that this record review took 
place should be included in the 
examination report.  Any test or studies 
deemed appropriate by the examiner to 
make this determination should be 
undertaken.  After reviewing the record 
to include the service medical records, 
the examiner should provide an opinion as 
to whether it is at least as likely as 
not that the veteran's back disability is 
etiologically related to the service and 
the complaints of back pain reported 
therein.  

4.  Upon completion of the requested 
development above and ensuring that the 
provisions of the Veteran's Claims 
Assistance Act of 2000 have been complied 
with, the RO should readjudicate this 
claim.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The veteran is hereby advised that failure to report for a 
scheduled VA examination without good cause shown may have 
adverse effects on his claim.  Thereafter, the case should be 
returned to the Board, if in order. The purpose of this 
REMAND is to obtain additional information and to ensure due 
process of law.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action unless otherwise notified.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


__________________________________
RENÉE M. PELLETIER
Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).




